J!kM^Am„<<m,~^^-.J&^
                       id^^^m,




y^fc^^GS^^^.^^
TM0W VL tfsm                    C^USE •* J3Z233S,
-msormoF-mm


                                  ^yn^iSJQA rtg ?TMg



TO TW£ /4ON0MBU2 JUfi^E OF SAI& COURf;
Comes utaw iTHOTfiy Fisher (i>gF&»MriPm-m m Ttfe >&&ME
5ryte hqmbsk msE m                   s^tes;
DHFENMtfT /S Rfi3U6STlMS m ATM* & EXTEHSkM to BBABiB
*7P Fim P£R BftrtfF-TO C'GA Court due 7b /*rs Ufck of KhoMjeuse
A-a> ay "Uiat 0#a& PR6^& m to the /acr Ms 44wy#* PflovH>s> ^
T#£ ST/KTB THAT Film MS DIRECT APPmL Wrr M$ m$ M iMFT


A* Due to the &tr im pepmwfr is cuRf?sN7iy PM^ W7^i«ri^




    ._.- „ HECEIVED      ' ,
     FIRST COURT OF APPEALS
    !    HOUSTON, TEXASI    '
         OCT 1 2 2015

     CHRISTOPHER A. PRIME
    ICLERK
                                   mm
W TH6 W                    OF-

the moti&j aiotjLbm &Wna>               ... \£Hm>±*~*.
                                                        WORTH TEXAS TX FSDC
                                                           DALLAS TX 750
                                                          •06 -OCT 2015 FM 7 L
loixxxpa-rk/ TT>. 16%?7
                            ov)#vW*s
                          ^gus^
                                       /•Trst District courtat appeal
                               ^11^     \smcr cteR^K applet
                                       201 FAfltiM ST